Title: [Diary entry: 25 March 1786]
From: Washington, George
To: 

Saturday 25th. Thermometer at 53 in the Morning—68 at Noon and 64 at Night. Clear, warm, and pleasant all day—wind southerly, and pretty fresh—smoaky, the sun, consequently, looking red. Rid to all the Plantations, and to the Mill. Finding the ground both at Dogue run and River plantation (which had been twice plowed at each) for Oats, too much consolidated & baked (the last plowings being when it was too wet) for the harrow to make much impression in it, and the lateness of the Season not allowing time to give it another plowing before sowing, I directed the Seed to be sown on it as it now is, and to be plowed in, smoothing it afterwards with the harrow—but the ground in many places breaking up in large clods, & flakes, more so indeed than at the first plowing, it is to be feared the seed will be irregularly sown—burried too deep—and the Crop (after all the pains I intended to take with it) be indifferent and in bad condition to receive the grass seeds which were intended to be sown therewith. In removing the planks about the Venetian Window, at the North end of the house, the Sill, and ends of the Posts, and studs, were found decayed; and were accordingly, the first renewed, and the other repaired.  Doctr. Craik came here to dinner, & returned to Maryland after it.